Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the amendment filed on 07/21/2021, claims 1, 4-6, 9-11 and 14-15 are pending in this application as result of the cancelation of the claim 2-3, 7-8 and 12-13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 9-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hogue et al (U.S. Pub. 2007/0203867 A1).
With respect to claim 1, Hogue et al. discloses a computer-implemented method comprising: 
receiving, at a user device in response to a query sent to a search system by the user device (i.e., “Build engine 112 builds and manages the repository 115. Service engine 114 is an interface for querying the repository 115. Service engine 114's main function is to process queries, score matching objects, and return them to the caller but it is also used by janitor 110”(0031)), data describing: 
a list of entities determined to be responsive to the query (i.e.,” The object reference table 210 functions to efficiently maintain the associations between object IDs and fact IDs. In the absence of an object reference table 210, it is also possible to find all facts for a given object ID by querying the repository to find all facts with a particular object ID. While FIGS. 2(b) and 2(c) illustrate the object reference table 210 with explicit coding of object and fact IDs, the table also may contain just the ID values themselves in column or pair-wise arrangements” (0042)),; 
a context fact for the list of entities, the context fact being a first attribute (i.e., “A name fact 207 is a fact that conveys a name for the entity or concept represented by the object ID. A name fact 207 includes an attribute 224 of "name" and a value, which is the name of the object. For example, for an object representing the country Spain, a name fact would have the value "Spain." A name fact 207, being a special instance of a general fact 204, includes the same fields as any other fact 204; it has an attribute, a value, a fact ID, metrics, sources, etct.”(0047.) shared by each entity in the list of entities and the context fact including additional information corresponding to the query and a value that provides a basis for a comparison between each entity in the list of entities (i.e., “an attribute shared by all of the objects in the collection 428 is ranked first in the list, while an attribute possessed by only one of the objects is ranked last. In one embodiment, the metrics associated with the attributes' facts are used to break ties”(0071) and Objects are entities as claimed invention), and ; 
a ranking of the entities in the list of entities relative to each other entity in the list of entities based on a respective value of the context fact for the entity (“an attribute shared by all of the objects in the collection 428 is ranked first in the list, while an attribute possessed by only one of the objects is ranked last. In one embodiment, the metrics associated with the attributes' facts are used to break ties. The tabular presentation module 318 shows the highest ranked attributes in the initial columns 514 of the table 510.” (0071) and “A scoring module 324 evaluates objects, attributes, and values and outputs corresponding scores. These scores can be used to produce ranked lists of objects and/or facts” (0062));
displaying in a first region on a display of the user device : 
data describing a particular entity from the list of entities responsive to the query, and data describing an attribute associated with the particular entity responsive to the query (i.e,, “the top of the UI 400 contains a text input box in which the end-user can provide a textual description of the search query (e.g., keywords to search) and a button 412 the end-user can select to execute the search.. A results area 414 below the search text input box 410 displays objects that match the search query. In the illustrated embodiment, the results area 414 displays the names of the objects and a few facts about each object. The UI 400 includes a scroll bar 416 with which the end-user can view objects that are lower on the page.”(0064-65)); and 
displaying in a second region that is separate from the first region on the display of the user device (fig. 4 shows 428): 
data describing two or more other entities from the list of entities (i.e., “The names of the objects 430 in the collection are displayed, along with a check box with which the end-user can remove the objects from the collection 428.”(0068)), 
data describing a second attributes associated with the two or more other entities responsive to the query (“an attribute shared by all of the objects in the collection 428 is ranked first in the list, while an attribute possessed by only one of the objects is ranked last. In one embodiment, the metrics associated with the attributes' facts are used to break ties” (0071)), 
wherein the two or more other entities are arranged in relative order to each other based on the rank of the two or more other entities,  the rank based on the context fact and respective values of the context fact for the two or more other enties (i.e., “A results area 414 below the search text input box 410 displays objects that match the search query. In the illustrated embodiment, the results area 414 displays the names of the objects and a few facts about each object. The UI 400 includes a scroll bar 416 with which the end-user can view objects that are lower on the page” (0065) and “A scoring module 324 evaluates objects, attributes, and values and outputs corresponding scores. These scores can be used to produce ranked lists of objects and/or facts” (0062))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is rejected under 35 U.S.C 103(a) as being unpatentable over Hogue et al (U.S. Pub. 2007/0203867 A1) in view of Psota et al. (U.S. Pub. 2015/0073929 A1)
With respect to claim 4, Hogue disclose all limitations recited in claim 1 except for wherein context fact is selected by the search system based on a frequency of recent search queries.  However, Psota et al et al. discloses wherein context fact is selected by the search system based on a frequency of recent search queries (i.e., “which may use methods such as a term frequency-inverse document frequency (TF-IDF) ranking function in order to generate a potential match” (0414) or “Such matches may be determined by identifying data sources that contain the greatest amount of matching terms with the highest frequency, or any combination thereof” (0415)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Hugue et al. to have different context fact in order to accurate searching for the stated purpose has been well known in the art as evidenced by teaching of Psota et al.
	
With respect to claim 5, Psota et al. discloses wherein context fact is selected by the search system based on one or more terms in the query ((i.e., “which may use methods such as a term frequency-inverse document frequency (TF-IDF) ranking function in order to generate a potential match” (0414) or “Such matches may be determined by identifying data sources that contain the greatest amount of matching terms with the highest frequency, or any combination thereof”(0415)).  
With respect to claims 6, 9-11, and 14-15, the claims 6, 9-11, and 14-15 are rejected as claims 1, and 4-5 above since the claims 6, 9-11, and 14-15 are similar with the claims 1, and 4-5 but different form.
Reference:
U.S. Pat. 7,966,291 B1 disclose fact based object merging 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-6, 9-11 and 14-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of Patent No. 10,289,625B2 .  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No10,289,625B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10,289,625 claim 1
a computer-implemented method comprising: 
receiving, at a user device in response to a query sent to a search system by the user device , data 






a context fact for the list of entities, the context fact being a first attribute. shared by each entity in the list of entities and the context fact including additional information corresponding to the query and a value that provides a basis for a comparison between each entity in the list of entities, and ; 
a ranking of the entities in the list of entities relative to each other entity in the list of entities based on a respective value of the context fact for the entity 
displaying in a first region on a display of the user device : 


data describing a particular entity from the list of entities responsive to the query, and data describing an attribute associated with the particular entity responsive to the query; and 
displaying in a second region that is separate from the first region on the display of the user device 









data describing two or more other entities from the list of entities, 
data describing a second attributes associated with the two or more other entities responsive to the query wherein the two or more other entities are arranged in relative order to each other based on the rank of the two or more other entities,  the rank based on the context fact and respective values of the context fact for the two or more other enties 

receiving one or more lists of entities, each list (i) having an associated score, (ii) being associated with a respective 

for each of the lists of entities, generating, for each entity on the list, a data structure that references (i) the entity, (ii) the context fact associated with the list, 





(iii) the rank of the entity for the context fact, the rank specifying the ranking of the entity relative to each other entity in the subset of entities included in the list based on the value of the respective 
receiving data identifying a particular entity and an attribute that corresponds to the value for the respective context fact for the entity; 
selecting, based on the entity and the attribute, a particular data structure that references the particular entity; and providing, for output, data indicating (i) the context fact associated with the particular data structure that references the particular entity, and

 (ii) the rank of the entity for the context fact associated with the particular data structure that references the particular entity. 
(claim 4) The computer-implemented method of claim 1, further comprising: providing, for output, data indicating (i) the subset of the entities, each entity of the subset of entities being referenced by the particular data structure, and (ii) the ranking for each entity of the subset of the entities. 
    5. The computer-implemented method of claim 4, further comprising: providing a comparison between the data indicating the ranking for each entity of the subset of entities and a ranking threshold; selecting one or more entities of the subset of the entities based on the comparison; and providing, for output, data indicating (i) the one or more selected entities and (ii) the ranking for each entity of the selected entities. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 11, 2021